Citation Nr: 1824156	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

4.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and Philadelphia, Pennsylvania, respectively.  Jurisdiction of the claims resides with the Baltimore, Maryland VARO.  

The Veteran testified at a Central Office hearing before the Board in Washington, D.C., in April 2015.     

The Board notes that additional medical evidence in the form of VA outpatient treatment reports and a VA PTSD examination report were submitted without a waiver of review by the Agency of Original Jurisdiction (AOJ) after a September 2014 Statement of the Case (SOC) was issued.  However, the evidence is either unrelated to or duplicative of evidence already considered by the AOJ with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus decided herein.  

The issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service or continuous since service; hearing loss did not manifest to a compensable degree within one year of service separation; and the Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his active service, to include any noise exposure therein.

2.  The Veteran's tinnitus did not orginate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment reports have been associated with the claims file. 

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C. § 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C. § 1101; 38 C.F.R. § 3.309(a)). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Historically, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss and tinnitus in August 2011.  The claims were denied in a July 2013 rating decision.  The Veteran appealed the denial of his claims and this appeal ensued. 

A review of the Veteran's DD214 reflects that his military occupation specialty (MOS) was Security Police.  

A review of the Veteran's service treatment reports (STRs) reflects that that the Veteran denied ear trouble on a report of medical history form prepared in conjunction with his July 1966 entrance examination.  At the Veteran's entrance examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
20
45
35
LEFT
-5
-5
-5
-10
-10

The Veteran denied ear trouble on a report of medical history form prepared in conjunction with his July 1970 separation examination.  At the Veteran's separation examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
15
5
0
0

The Veteran was afforded a VA audiometric examination in February 2013.  He indicated that he served as a military police officer and was exposed to military vehicles, aircraft, and sounds generated on the flight line.  The Veteran denied post-service occupational and recreational noise exposure.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
55
LEFT
40
30
40
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and subjective tinnitus.  The examiner indicated that tinnitus is as likely as not a symptom of hearing loss.  

In June 2013, an addendum opinion was obtained from the VA audiological examiner.  The examiner opined that the Veteran's hearing loss and tinnitus are less likely than due to or caused by acoustic trauma related to his military service, including his duties as a Military Police Officer.  The examiner's rationale was that the Veteran's hearing thresholds were normal at his entrance to and separation from service and the STRs do not reflect any other reference to hearing loss during service.  

VA and private treatment reports associated with the claims file do not reflect any complaints, findings, or treatment for bilateral hearing loss or tinnitus.  

As an initial matter, the Board notes that military noise exposure is conceded based on the Veteran's MOS as a police officer.   

Next, the Board notes that while a review of the Veteran's STRs reflects elevated hearing thresholds in the right ear, it appears that these thresholds were reported in error as the examiner did not indicate that the Veteran had hearing loss, nor did the Veteran report hearing loss.  Moreover, the Veteran's hearing thresholds were within normal limits at his separation from service.  

The Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of bilateral hearing loss did not appear until February 2013 (decades after separation from service), when the Veteran was evaluated at the VA audiological examination and the first medical evidence of tinnitus was in August 2011 (decades after separation from service), when the Veteran submitted his claim for service connection; the first medical evidence of a diagnosis of tinnitus case at the February 2013 VA examination when he was diagnosed with subjective tinnitus.   

As such, there is no medical evidence showing that hearing loss or tinnitus was diagnosed either during service or within a year of service.  Likewise, bilateral hearing loss and tinnitus have not been continuous since service, as there is no medical evidence following service which reflects treatment for hearing loss or tinnitus.   

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report that he has tinnitus, Charles v. Principi, 16 Vet. App. 370 (2002), there is no indication that the Veteran reported tinnitus until he submitted his claim in 2011.  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's service including military noise exposure.  As noted, military noise exposure has been conceded in this case.  

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's tinnitus and hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claims is the opinion of the VA examiner.  As recounted above, the Board obtained a VA examination and opinion to investigate the etiology of the Veteran's bilateral hearing loss and tinnitus.  Unfortunately, while the VA examiner confirmed that the Veteran did have a hearing loss disability for VA purposes and tinnitus, the examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  The examiner provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were the result of his military noise exposure.  In providing the June 2013 opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure and provided a complete rationale for the negative opinion. 

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity and ringing in his ears.  Yet, aside from statements that he was exposed to military noise during service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity or ringing in his ears during service.

The Veteran is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such determination require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss and tinnitus.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus either began during or were otherwise caused by his military service including noise exposure therein.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  






REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for entitlement to an increased rating for PTSD and entitlement to a TDIU can be reached.  

The Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in August 2015.  In a November 2016 VA examination, the Veteran was awarded a temporary total pursuant to 38 C.F.R. § 4.29 for his service-connected PTSD for the period from February 17, 2015, to May 31, 2015.  Thereafter, a 50 percent rating was reinstated.  However, the Veteran has not been afforded a VA examination to assess the severity of his service-connected PTSD since he was awarded a temporary total rating.  As such, a current examination is necessary in order to assess the current nature and severity of the service-connected PTSD.  

The TDIU issue is "inextricably intertwined" with the resolution of the increased rating claims for PTSD, therefore, the AOJ must reconsider this claim prior to adjudication of the Veteran's TDIU claim by the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


